Citation Nr: 1648201	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a disability manifested by numbness and pain in the buttocks and lower extremities, to include as secondary to a low back disorder.

3.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to special monthly pension (SMP).

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to January 1977, February 1977 to February 1980 and June 1980 to May 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010, December 2011 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned in May 2016.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records and other documents duplicative of what is contained in VBMS.

The issue of entitlement to service connection for tinnitus is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is currently in receipt of a 10 percent disability rating for tinnitus, which is the maximum schedular rating; his tinnitus does not present an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (DC) 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Regarding the tinnitus claim, the RO provided the Veteran with the required notification letter in November 2011, prior to the initial decision on the claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records have been associated with the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Veteran was afforded VA examinations in 2011, 2013 and 2015.  The Board finds the VA examinations adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case.

Discussion of the Veteran's May 2016 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to an increased rating for tinnitus decided herein was identified at the hearing.  The Veteran was asked about the nature and severity of his tinnitus.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 115; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  This is the maximum schedular rating assignable for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344, 1349-50 (Fed. Cir. 2006).  

The Veteran argues that he is entitled to a rating in excess of 10 percent for his tinnitus as the ringing in his ears is worse and is now in both ears.  See May 2016 hearing transcript.  He is competent to report the symptoms of his disability.  However, DC 6260 precludes an evaluation in excess of a single 10 percent schedular rating for tinnitus.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected tinnitus is inadequate.  A comparison between the symptomatology of the Veteran's tinnitus with the rating criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists of increased ringing in both ears.  Accordingly, the symptoms are contemplated by the rating criteria and referral for an extraschedular evaluation is not warranted.  

Moreover, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on an individual basis or on a collective basis is not warranted in this case.


ORDER

A rating in excess of 10 percent for tinnitus is denied.
REMAND

Service Connection Claims

Regarding the low back disorder, remand is required to obtain an adequate VA etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Here, service treatment records (STRs) demonstrate that the Veteran was diagnosed with muscle strain after heavy lifting in December 1980.  He was seen again in June 1982 for complaints of back pain which had a sudden onset while he was playing basketball.  The Veteran maintains that this disability is related to his military service, to include treatment for complaints therein.  He has stated that his he injured his low back on two occasions in service, and has continued to have back pain since that time.  See May 2009 claim, November 2009 VA examination report, and May 2016 hearing transcript.  A VA examination was conducted in November 2009.  The examiner opined that the Veteran's low back disorder was not related to his complaints of back pain in service as there was a lack of documented complaints of back pain after service discharge.  As the examiner did not consider the Veteran's lay statements, remand is required for an addendum. 

With regard to the Veteran's bilateral lower extremity claim, remand is required as the disorder is inextricably intertwined with the back disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  At the Board hearing, the Veteran testified that his physician suggested to him that the disorder was due to the back disorder.  The readjudication of low back claim may thereby affect the lower extremity numbness claim and these issues are inextricably intertwined.  The low back claim must be readjudicated prior to the readjudication of the lower extremity numbness claim.  


Increased Rating for Hearing Loss

Remand is required regarding the claim for an increased evaluation for hearing loss to obtain a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination to determine the degree of severity of the Veteran's service-connected bilateral hearing loss was performed in March 2015.  During the May 2016 Board hearing, the Veteran testified that his hearing loss had gotten worse since that time.  Therefore, the Veteran should be scheduled for an examination to determine the current severity of his service-connected bilateral hearing loss.  As a part of the examination, the examiner should address the impact of the Veteran's bilateral hearing loss on daily activities (including employment).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

TDIU, SMC, and SMP

As the service connection and increased rating issues being remanded are inextricably intertwined with the issues of entitlement to TDIU, SMP and SMC, they must be adjudicated prior to further consideration of the TDIU, SMP and SMC issues.  See Harris, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all pertinent, outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of the Veteran's low back disorder.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  If the Board's questions cannot be answered without an examination, one should be scheduled.

The examiner must provide an opinion as to whether the Veteran's low back disorder is at least as likely as not (a 50 percent or better probability) related to active service, to include low back complaints and treatment noted in 1980 and 1982.  The examiner must presume true the Veteran's lay statements that he has had symptoms of a low back disability, including pain, since service.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the most recent Disability Benefits Questionnaire and also address the impact of the Veteran's hearing loss on his daily activities, including particularly on his ability to work. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether examinations regarding entitlement to TDIU, SMP, and SMC are warranted, the claims must be readjudicated.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


